Dear Mayor Price:
We are in receipt of your request for an Attorney General's opinion regarding municipal elections for the City of Mandeville. Your letter states that Article VII, Section 8-10(b) of the City Charter of the City of Mandeville requires that you hold municipal elections for the office of mayor and council in the primary and general elections in April and May of 1988 and subsequent elections on corresponding dates every fourth year thereafter. Those elected take office at noon on July 1 next following their election. Your letter further states that the Secretary of State's office informed you that there will be no elections on those dates and that the elections will be held in March and April. You seek our opinion as to whether the State law supersedes the City Charter in this matter.
It is our information that the Charter for the City of Mandeville was adopted in August of 1985. The 1974 Louisiana Constitution authorizes the adoption of a home rule charter, such as the one at issue, under Article VI, Section 5. A charter adopted after the 1974 constitution pursuant to this article is limited to providing for the structure, organization, powers and function of the local government which are not denied by generallaw or inconsistent with this constitution. See, for example,City of New Orleans v. Board of Commissioners of the OrleansLevee District, 93-0690 (La. 7/5/94), 640 So.2d 237, "[a] local governmental subdivision that acquires home rule powers subsequent to the adoption of the 1974 constitution is authorized to exercise such powers only when `necessary, requisite, or proper for the management of its affairs.' [L]ocal governmental subdivisions that acquire home rule powers after the adoption of the constitution do not enjoy the same degree of immunity from control by the legislature." Id.
Article XI, Section 1 of the 1974 Louisiana Constitution provides for the conduct of elections as follows:
 1. Election Code
      Section 1. The legislature shall adopt an election code which shall provide for permanent registration of voters and for the conduct of all elections.
The legislature has adopted an election code and has provided for the conduct of all elections in Title 18 of the Louisiana Revised Statutes. Specifically, R.S. 18:402 provides:
 402. Dates of primary and general elections
                              * * *
      (C) Municipal and ward elections. In all municipalities with a population of less than four hundred seventy-five thousand, elections for municipal and ward officers who are not elected at the same time as the governor or members of congress shall be held every four years.
      (1) Primary elections for municipal and ward officers who are not elected at the same time as the governor or members of Congress shall be held on the first Saturday in April of an election year, or on the second Tuesday in March of an election year, if the statewide presidential preference primary election is scheduled on the second Tuesday in March of the presidential election year.
      (2) General elections for municipal and ward officers who are not elected at the same time as the governor or members of Congress shall be held on the fourth Saturday after the first Saturday in April of an election year unless the primary election for such officers is held on the second Tuesday in March; in such case the general election shall be held on the third Saturday in April of an election year.
R.S. 18:1280.21 sets the date for a statewide presidential preference primary election on the second Tuesday in March in 1988 and every fourth year thereafter for the purpose of allowing the electors of each political party in a state with at least forty thousand registered members to express their preference for a person to be the nominee of the party for president of the United States. Therefore, in the year 2000, the election code sets forth a date for the presidential preference primary election as the second Tuesday in March for the primary election and the third Saturday in April for the general election.
It is our opinion that a post-1974 charter which is inconsistent with the constitutional provision that provides for the legislature to provide for the conduct of all elections must yield to state law. Therefore, your municipal elections are required to be held under the Louisiana Election Code in March and April for the year 2000.
If we can be of further assistance, please do not hesitate to contact our office.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
 ANGIE ROGERS LAPLACE
Assistant Attorney General
RPI/ARL;cwr
cc: Secretary of State's office